Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to claims received on 1/29/2020.

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with the Applicants’ representative Mr. Eric Figueroa, Reg. No. 64,712, on 12/28/2020.
1. (Original) A method of wireless communication of a wireless device at a user equipment (UE), comprising: 
receiving a configuration from a first base station for the UE to perform a conditional handover; 
determining a first unlicensed frequency channel is unavailable for a transmission to the first base station or from the first base station; and 
switching from the first unlicensed frequency channel to a second cell for communication through the second cell in the conditional handover upon receiving the 
2. (Original) The method of claim 1, wherein the first unlicensed frequency channel is associated with a first primary cell of the first base station, wherein the second cell is associated with a first primary cell of a second base station or a second primary cell of the first base station, and wherein the switching from the first unlicensed frequency channel to the second cell for communication comprises moving from the first primary cell of the first base station to the first primary cell of the second base station or a second primary cell of the first base station.
3. (Original) The method of claim 1, wherein the first unlicensed frequency channel is associated with a first secondary cell of the first base station, wherein the second cell is associated with a second secondary cell of the first base station, and wherein switching from the first unlicensed frequency channel comprises deactivating the first secondary cell of the first base station.
4. (Original) The method of claim 1, wherein the determining that the first unlicensed frequency channel is unavailable for the transmission comprises determining the first unlicensed frequency channel is unavailable for the transmission based on at least one of a listen before talk (LBT) protocol failing due to a number of failed attempts exceeding a first threshold number of failed attempts or a duration of failed attempts exceeding a first threshold duration.
5. (Original) The method of claim 4, wherein the transmission is one of a scheduling request (SR), a random access channel (RACH) procedure, data on a physical uplink 
6. (Original) The method of claim 5, further comprising: maintaining one or more counters associated with the number of failed attempts or one or more timers associated with the duration of failed attempts based on the LBT protocol to transmit one or more of the SR, the RACH, the PUSCH, or the SRS on the first unlicensed frequency channel, each failed attempt corresponding to a determination that the first unlicensed frequency channel is unavailable for the transmission; and resetting the one or more counters or the one or more timers upon a successful attempt based on the LBT protocol to transmit one or more of the SR, the RACH, the PUSCH, or the SRS on the first unlicensed frequency channel, the successful attempt corresponding to the determination that the first unlicensed frequency channel is available for the transmission.
7. (Original) The method of claim 4, wherein the transmission is a virtual transmission attempt, wherein the UE does not have any data to transmit in the virtual transmission attempt.
8. (Original) The method of claim 7, wherein the UE is configured to perform the virtual transmission attempt periodically.
9. (Original) The method of claim 8, wherein the UE is configured to perform the virtual transmission attempt with a first periodicity for a first type of the virtual transmission attempt and with a second periodicity for a second type of the virtual transmission attempt, the first type of the virtual transmission attempt being inside t transmission opportunity contended for and provided by the first base station, the second type of the virtual transmission attempt being outside the transmission opportunity contended for and 
10. (Original) The method of claim 1, wherein the determining that the first unlicensed frequency channel is unavailable for the transmission comprises determining that the first unlicensed frequency channel is unavailable for the transmission based on a comparison of one or more of a reference signal received power (RSRP), a reference signal received quality (RSRQ), a received signal strength indicator (RSSI), a signal to interference plus noise ratio (SINR), a signal to noise ratio (SNR), or a channel occupancy or interference metric to a corresponding threshold.
11. (Original) The method of claim 10, further comprising maintaining one or more counters associated with a number of occasions when one or more of the RSRP, the RSRQ, the SINR, or the SNR is less than the corresponding threshold within a monitoring duration, or when one or more of the RSSI or the channel occupancy or the interference metric is greater than the corresponding threshold within the monitoring duration.
12. (Original) The method of claim 11, wherein the determining that the first unlicensed frequency channel is unavailable for the transmission is based on the number of occasions exceeding a threshold number of occasions within the monitoring duration.
13. (Original) The method of claim 1, further comprising determining the second cell based on a ranking configured by the first base station.
14. (Original) The method of claim 13, wherein the ranking is based on a combination of channel quality and channel load metrics.
15. (Original) The method of claim 13, wherein the ranking is based on a priority configured by the first base station.

17. (Original) The method of claim 1, further comprising sending a report to the first base station indicating the failure of the transmission upon determining that the first unlicensed frequency channel is unavailable for the transmission.
18. (Original) The method of claim 17, wherein the report is sent by the UE to the first base station through a unicast radio resource control (RRC) message or a medium access control (MAC) control element (CE).
19. (Original) The method of claim 17, wherein the report is sent as part of a set of reports, each report in the set of reports being sent periodically to the first base station.
20. (Original) The method of claim 1, wherein the second cell includes an unlicensed frequency channel that was previously deactivated due to a failure of a previous transmission.
21. (Original) The method of claim 1, wherein the first base station is a secondary node, wherein the first unlicensed frequency channel is associated with a primary cell of the secondary node, and wherein the second cell is associated with another primary cell of the secondary node.
22. (Original) An apparatus for wireless communication at a user equipment (UE), comprising: 
a memory; and 
at least one processor coupled to the memory and configured to: 
receive a configuration from a first base station for the UE to perform a conditional handover; 

switch from the first unlicensed frequency channel to a second cell for communication through the second cell in the conditional handover upon receiving the configuration and upon determining that the first unlicensed frequency channel is unavailable for the transmission.
23. (Original) The apparatus of claim 22, wherein the first unlicensed frequency channel is associated with a first primary cell of the first base station, wherein the second cell is associated with a first primary cell of a second base station or a second primary cell of the first base station, and wherein to switch from the first unlicensed frequency channel to the second cell for communication the at least one processor is configured to move from the first primary cell of the first base station to the first primary cell of the second base station or a second primary cell of the first base station.
24. (Original) The apparatus of claim 22, wherein the first unlicensed frequency channel is associated with a first secondary cell of the first base station, wherein the second cell is associated with a second secondary cell of the first base station, and wherein to switch from the first unlicensed frequency channel the at least one processor is configured to deactivate the first secondary cell of the first base station.
25. (Original) The apparatus of claim 22, wherein to determine that the first unlicensed frequency channel is unavailable for the transmission, the at least one processor is configured to determine the first unlicensed frequency channel is unavailable for the transmission based on at least one of a listen before talk (LBT) protocol failing due 
26. (Original) The apparatus of claim 22, wherein to determine that the first unlicensed frequency channel is unavailable for the transmission, the at least one processor is configured to determine that the first unlicensed frequency channel is unavailable for the transmission based on a comparison of one or more of a reference signal received power (RSRP), a reference signal received quality (RSRQ), a received signal strength indicator (RSSI), a signal to interference plus noise ratio (SINR), a signal to noise ratio (SNR), or a channel occupancy or interference metric to a corresponding threshold.
27. (Original) The apparatus of claim 22, wherein the at least one processor is configured to determine the second unlicensed frequency channel based on a ranking configured by the first base station.
28. (Original) The apparatus of claim 22, wherein the first base station is a secondary node, wherein the first unlicensed frequency channel is associated with a primary cell of the secondary node, and wherein the second cell is associated with another primary cell of the secondary node.
29. (Amended) An apparatus for wireless communication at a user equipment (UE), comprising: 
user equipment means for receiving a configuration from a first base station for the UE to perform a conditional handover; 
user equipment means for determining a first unlicensed frequency channel is unavailable for a transmission to the first base station or from the first base station; and 
user equipment means for switching from the first unlicensed frequency channel to a second cell for communication through the second cell in the conditional handover upon receiving the configuration and upon determining that the first unlicensed frequency channel is unavailable for the transmission.
30. (Amended) A non-transitory computer-readable medium storing computer executable code for wireless communication at a user equipment (UE), the code when executed by a processor cause the processor to: 
receive a configuration from a first base station for the UE to perform a conditional handover; 
determine a first unlicensed frequency channel is unavailable for a transmission to the first base station or from the first base station; and 
switching from the first unlicensed frequency channel to a second  cell for communication through the second  cell in the conditional handover upon receiving the configuration and upon determining that the first unlicensed frequency channel is unavailable for the transmission.

Reasons for Indicating Allowable Subject Matter
Claims 1-30 are allowed; the following is an examiner’s statement of reasons for indication of allowable subject matter: claim 1, a method claim, is the broadest independent claim; furthermore, all claimed steps must be performed, because there are no contingent steps as defined in MPEP 2111.04 under “contingent limitations”. Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016), sets a precedent for an upon receiving the configuration and upon determining...” – this limitation is interpreted as an unconditional step required to take place, i.e., the configuration will be received, and the determination will be made at a given point in time.
INTERDIGITAL INC: "Mobility for NR-U", 3GPP DRAFT; R2-1811455 (R15 NRU SI Al 11222 MOBILITY), 3RD GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE ; 650, ROUTE DES LUCIOLES; F-06921 SOPHIA-ANTIPOLIS CEDEX ; FRANCE, vol. RAN WG2, no. Gothenburg, Sweden; 20180820 - 20180824 9 August 2018, XP051521110, hereinafter INTERDIGITAL 1, teaches a network configuring a user equipment on the first paragraph of page 3, as in the first limitation of the claim; Fig. 1 on page 2 teaches channel unavailability during measurement reporting, as in the second limitation of the claim; page 4 last paragraph teaches a UE reestablishing connection to a different cell on an unlicensed frequency as in the third limitation of the claim; the third limitation also uses the term "conditional handover" which is taught in INTERDIGITAL 1 page 2 first paragraph: "conditional handover, i.e. the network configures a UE on 'how' to detect an impairment event (e.g. trigger condition for handover event)".

    PNG
    media_image1.png
    524
    849
    media_image1.png
    Greyscale

INTERDIGITAL INC (RAPPORTEUR): "Summary of [103#56][NR-U] Connected Mode Mobility (INTERDIGITAL)", 3GPP DRAFT; R2-1814024 (R15 NRU SI Al 11222 103NR56), 3RD GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE ; 650, ROUTE DES LUCIOLES; F-06921 SOPHIA-ANTIPOLIS CEDEX ; FRANCE, vol. RAN WG2, no. Chengdu, China; 20181008 - 20181012 3 October 2018, XP051523485, hereinafter INTERDIGITAL 2, teaches on page 2, inter-cell handovers on unlicensed frequencies as claimed in the third limitation.
However, the prior art of record as a whole, cited either alone or in combination, does not teach or suggest a UE which can detect that an unlicensed frequency is unavailable for a cell, receive a configuration from that same cell, and based on these two inputs, perform a handover to a second cell. Claimed "second cell" does not render the claims indefinite, because it does have antecedent basis on the first base station.
All independent claims have limitations similar to the ones cited; therefore, the reasons would be similar.


Claim Interpretation under 35 USC 112, sixth paragraph
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
7.30.07 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, Sixth Paragraph, Not Invoked Despite Presence of “Means” or “Step”
In amended claim 29, the following limitations containing “user equipment means”, followed by functional language, do not invoke interpretation under 35 USC 112(f):
user equipment means for receiving a configuration from a first... 
user equipment means for determining a first unlicensed frequency channel is unavailable for... 
user equipment means for switching from the first...
MPEP 2181 recites: “35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, paragraph 6 will not apply if persons of ordinary skill in the art reading the specification understand the term to have a sufficiently definite meaning as the name for the structure that performs the function, even when the term covers a broad class of structures or identifies the structures by their function (e.g., "filters," "brakes," "clamp," "screwdriver," and "locks")”; “the term is not required to denote a specific structure or a precise physical structure to avoid the application of 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, paragraph 6. See Watts, 232 F.3d at 880, 56 USPQ2d at 1838; Inventio AG v. Thyssenkrupp Elevator Americas Corp., 649 F.3d 1350, 99 USPQ2d 1112 (Fed. Cir. 2011) (holding that the claim terms "modernizing device" and "computing unit" when read in light of the specification connoted sufficient, definite structure to one of skill in the art to preclude application of 35 U.S.C. 112, sixth paragraph)”.
amended claim 29 containing “user equipment means”, followed by functional language, do not pass the 3-prong analysis defined by MPEP 2181, because:
The above limitations pass prong (A), because the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
The above limitations pass prong (B), because the term "means" or "step" or the generic placeholder is modified by functional language linked by the transition word "for"; and
The above limitations do not pass prong (C), because the term "means" or "step" or the generic placeholder is modified by sufficient structure "user equipment" for performing the claimed function; "user equipment" is commonly known in the art as a portable electronic device.
 Therefore, these limitations do not invoke interpretation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Telephone Election
During a telephone conversation with Mr. Eric Figueroa, Reg. No. 64,712, on 12/28/2020, a provisional election was made without traverse to prosecute the invention of Invention I, claims 1-29. Claim 30 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Elected Invention Allowable, Rejoinder of All Previously Withdrawn Claims
Claims 1-30 are allowable. Claim 30 as amended, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the telephone conversation with Mr. Eric Figueroa, Reg. No. 64,712, on 12/28/2020, is hereby withdrawn and claim 30 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicants are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:

    PNG
    media_image2.png
    766
    478
    media_image2.png
    Greyscale

I. Claims 1-29, drawn to a method of performing a conditional handover, where a mobile device switches from a first unlicensed frequency channel to a second cell, classified as H04W 36/08. Invention I is represented in Fig. 4 of the drawings, and the switching step is best described in step 419 of Fig. 4.
II. Claim 30, drawn to a method of performing a conditional handover, where a mobile device switches from a first unlicensed frequency channel to a second unlicensed frequency channel, classified as H04W 72/12. Invention II is an alternative embodiment which has support at the end of par 71 of the specification: "The second cell may include an unlicensed frequency channel..." however it is best described in par 73 in reference to 

Election of Species
This application contains claims directed to the following patentably distinct species: Inventions I and II as described above. The species are independent or distinct, because the species are mutually exclusive, because the claims in the first species require elements not required in the second species, and the claims in the second species require elements not required in the first species, as demonstrated above and below. In addition, these species are not obvious variants of each other based on the current record:
Invention I requires a search for at least the following features not required by Invention II: a mobile device switches from a first unlicensed frequency channel to a second cell. Therefore, the field of search for Invention I is different from, and requires a search query different than, Invention II.
Invention II requires a search for at least the following features not required by Invention I: a mobile device switches from a first unlicensed frequency channel to a second unlicensed frequency channel. Therefore, the field of search for Invention II is different from, and requires a search query different than, Invention I.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: each patentably distinct species above described requires a different field of search, i.e., each species requires a search query which is different from the search query for the other species, as demonstrated in the above description of each invention.

Subject Matter Eligible under 35 USC 101
Please refer to the Subject Matter Eligibility Test for Products and Processes in MPEP 2106 and in the 2019 Revised Patent Subject Matter Eligibility Guidance:

    PNG
    media_image3.png
    776
    1416
    media_image3.png
    Greyscale

Step 1: Claims 1-30 include claims directed to a process or a machine, which are statutory categories (MPEP 2106); regarding claim 30, the specification never mentions 
Step 2A prong 1: yes, the independent claims recite an abstract idea of a concepts performed in the human mind, including an observation, of determining a first unlicensed frequency channel is unavailable for a transmission; therefore, the answer is YES.
Step 2A prong 2: yes, the claim does recite additional elements that integrate the exception into a practical application of the exception. By detecting an unlicensed frequency channel is unavailable for a transmission, the invention provides a specific improvement over prior systems where channel access problem occurs consistently, and system performance may be degraded as explained in par 16, 17 of the specification. In order to overcome the channel access problem and to prevent system performance degradation, the present invention improves the way how the base station configures a UE to perform a handover (HO) to another cell, upon detecting channel access problems on a cell which is serving a call or session. See for example the court decision in 118 USPQ2d 1684 Enfish, LLC v. Microsoft Corp; U.S. Court of Appeals Federal Circuit, page 1689: “much of the advancement made in computer technology consists of improvements to software that, by their very nature, may not be defined by particular physical features but rather by logical structures and processes”. Therefore, the answer to prong 2 is YES, and the claims are eligible in step 2A.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD EISNER whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst, can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4334.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/RONALD EISNER/
Primary Examiner, Art Unit 2644